By the Court. Daly, J.
The judgment in this case was fully warranted by the evidence.
The person who appeared for the defendant, appeared by his authority, and the defendant is therefore concluded by the trial and judgment. A judgment once rendered in a justice’s court, under such circumstances, cannot be opened on appeal to this court, and a new trial allowed, upon the ground that the defendant neglected to produce certain evidence, which would have been a bar to a suit. The only relief is under the 360th section of the code, and that applies only in cases where the defendant has failed to appear and satisfactorily excuse his default. Here there was an appearance for the defendant, and it is not pretended to have been without his authority.
Judgment affirmed.